Appellant sued appellee on his note for $200, alleging that it was a due course holder under indorsement of the Lometa State Bank, payee in the note. Appellee pleaded, and the jury found, that he paid the note before maturity to the Lometa Bank, appellant's authorized agent to collect it, and judgment was rendered for appellee.
This suit grew out of the transaction fully set forth in cause No. 7075 (City National Bank of Galveston v. Earl Pearce, 291 S.W. 291) this day decided by this court, wherein appellant loaned the Lometa State Bank $10,000 on its note, collaterally secured with its customers' notes aggregating $14,000, among which was that of appellee. The proof is undisputed that appellee paid the note sued or *Page 293 
to the Lometa State Bank before maturity, and the evidence conclusively sustains the jury's finding that the said bank acted for appellant in receiving the money for the note. The appeal involves the same questions determined against appellant in cause No. 7075, supra, and upon authority of that case we affirm this judgment.
Affirmed.